Curia.

The chamber powers of a commissioner are, by the statute, made equal to those of a Judge of this Court. *75^he expediency of granting such a" power is not in question. The commissioner may have acted indiscreetly ; but whether this be so or not, the party has mistaken his remedy. Should the commissioner refuse to revoke an order granted upon insufficient grounds, we might, on appeal, summarily review the matter, and revoke it ourselves. But the order eannot be treated as a nullity.
Motion granted.-